SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

921.2
CAE 15-01445
PRESENT: SCUDDER, P.J., SMITH, CENTRA, AND PERADOTTO, JJ.


IN THE MATTER OF FRANK VESCERA,
PETITIONER-APPELLANT,

                      V                                            ORDER

JORDAN KARP AND ROSE GRIMALDI, COMMISSIONERS OF
ONEIDA COUNTY BOARD OF ELECTIONS, AND ROSE ANN
CONVERTINO, RESPONDENTS-RESPONDENTS.
(APPEAL NO. 2.)


RICHARD E. KAPLAN, UTICA, FOR PETITIONER-APPELLANT.

DAVID G. GOLDBAS, UTICA, FOR RESPONDENT-RESPONDENT ROSE ANN
CONVERTINO.


     Appeal from an order of the Supreme Court, Oneida County (Patrick
F. MacRae, J.), entered August 24, 2015 in a proceeding pursuant to
the Election Law. The order dismissed the petition with prejudice.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in Matter of
Vescera v Karp ([appeal No. 1] ___ AD3d ___ [Sept. 8, 2015]).




Entered:    September 8, 2015                     Frances E. Cafarell
                                                  Clerk of the Court